DETAILED CORRESPONDENCE

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to because, on Fig. 9, the hatch marks for 900, 902, 805, and 820 should be distinctive and easily distinguished from each other, instead of being almost identical, and the hatch marks on 852, 841a, and 841b should match.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 13-16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Szarka et al. (US2002-0148615) [Szarka].
Claim 1  Szarka discloses a downhole tool [Figs. 1,1A,2,3; abstract], comprising: 
a tubular [Fig. 1; para. 0025]; 
an inner valve assembly [either (1) the upper valve 18,20,21,22,35,38,19 Fig. 1; para. 0027,0033 or (2) the lower valve 23,24,24a,26,27,28,29,30,31,19; para. 0029-0032] positioned in the tubular [Fig. 1; para. 0027,0033]; and 
a body 15 positioned radially between the inner valve assembly and the tubular, the body at least partially made from a bonding agent configured to secure the inner valve assembly in the tubular [Fig. 1; para. 0026].
Claim 11  Szarka, as discussed with respect to claim 1, discloses that the inner valve assembly comprises: 
an obstruction member 50; and 
a sleeve 35 preventing the inner valve assembly from actuating from an open position to a closed position, wherein the obstruction member is configured to press against the sleeve in response to a fluid pressure, so as to eject the sleeve from the inner valve assembly and permit the inner valve assembly to close [Figs. 1-3; para. 0033-0038; the sleeve having fully left the inner valve assembly as discussed at claim 1 re the first described inner valve assembly option “(1)”].
Claim 13  Szarka, as discussed with respect to claim 11, discloses that the inner valve assembly comprises a flapper valve element 20 that is obstructed from pivoting toward a valve seat [in the upper housing 18] by the sleeve 35 [Fig. 1; para. 0033; as discussed at claim 1 re the first described inner valve assembly option “(1)”].
Claim 14  Szarka, as discussed with respect to claim 1, discloses that the inner valve assembly comprises one or more ridges, one or more grooves [e.g., the groove at the top of upper housing 18; Fig. 1; as discussed at claim 1 re the first described inner valve assembly option “(1)”], or both for connection to the body.
Claim 15  Szarka, as discussed with respect to claim 1, discloses that the inner valve assembly comprises a float valve [Fig. 1; para. 0038,0042; as discussed at claim 1 re the second described inner valve assembly option “(2)”].
Claim 16  As discussed at claim 1, Szarka discloses a method [Figs. 1,1A,2,3; abstract], comprising: 
positioning an inner valve assembly [either (1) the upper valve 18,20,21,22,35,38,19 Fig. 1; para. 0027,0033 or (2) the lower valve 23,24,24a,26,27,28,29,30,31,19; para. 0029-0032] in a tubular [Fig. 1; para. 0025,0027,0033]; 
injecting a bonding agent into an annular region formed radially between the inner valve assembly and the tubular, to form an outer body 15 that secures the inner valve assembly in the tubular [Fig. 1; para. 0026]; 
connecting the tubular to a string of oilfield tubulars 11,12 [Fig. 1; para. 0025]; and 
deploying the inner valve assembly, the tubular, and the string into a well [para. 0033].
Claim 20  Szarka, as discussed with respect to claim 16, discloses increasing a pressure in the well, wherein increasing the pressure in the well causes an obstructing member 50 to eject a sleeve 35 from within the inner valve assembly, and wherein ejecting the sleeve allows the inner valve assembly to actuate from an open position to a closed position [Figs. 1-3; para. 0033-0038; the sleeve having fully left the inner valve assembly as discussed at claim 1 re the first described inner valve assembly option “(1)”].

Claims 1 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darbe et al. (US20140216742) [Darbe].
Claim 1  Darbe discloses a downhole tool 10 [Fig. 1; para. 0018], comprising: 
a tubular 12 [para. 0018]; 
an inner valve assembly 28 positioned in the tubular [para. 0019]; and 
a body [both an intermediate body 72 and an outer body/bonding agent 78,80; para. 0022,0023] positioned radially between the inner valve assembly and the tubular [Fig. 1], the body at least partially made from a bonding agent 78,80 configured to secure the inner valve assembly in the tubular [para. 0022,0023,0026].
Claim 14  Darbe, as discussed with respect to claim 1, discloses that the inner valve assembly comprises one or more ridges 98, one or more grooves 96, or both for connection to the body [Fig. 1; para. 0026].
Claim 15  Darbe, as discussed with respect to claim 1, discloses that the inner valve assembly comprises a float valve [Fig. 1; abstract; para. 0018].
Claim 16  As discussed at claim 1, Darbe discloses a method [Fig. 1; abstract], comprising: 
positioning an inner valve assembly 28 [para. 0019] in a tubular 12 [para. 0018]; 
injecting a bonding agent 78,80 into an annular region formed radially between the inner valve assembly and the tubular [Fig. 1], to form an outer body 78,80 that secures the inner valve assembly in the tubular; 
connecting the tubular to a string of oilfield tubulars [at 24 and 26; para. 0018]; and 
deploying the inner valve assembly, the tubular, and the string into a well [para. 0031].
Claim 17  Darbe, as discussed at claim 16, discloses casting an intermediate body 72 onto the inner valve assembly 28, wherein the annular region is formed radially between the intermediate body and the tubular, and wherein the intermediate body is radially between the inner valve assembly and the outer body 78,80 [Fig. 1].

Claims 1, 2, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullaway et al. (US5472053) [Sullaway].
Claim 1  Sullaway discloses a downhole tool 1,1A,1B [Figs. 1-3; abstract], comprising: 
a tubular 5 [col. 3, lines 3-19]; 
an inner valve assembly 22 [col. 3, lines 20-27] positioned in the tubular; and 
a body 54,54B positioned radially between the inner valve assembly and the tubular [Figs. 1-3; col. 3, lines 54-61, col. 5, lines 39-53], the body at least partially made from a bonding agent configured to secure the inner valve assembly in the tubular [cement; col. 3, lines 54-61, col. 5, lines 39-53].
Claim 2  Sullaway, as discussed with respect to claim 1, discloses a first seal 60,62,60A,90 and a second seal 60,68,60A,92 that are separated axially apart and are positioned radially between the inner valve assembly 22 and the tubular 5, the first and second seals engaging the tubular, wherein the body 54 is at least partially axially between the first and second seals [Figs. 1,2; col. 3, lines 3-27, col. 3, line 54 – col. 4, line 2, col. 4, line 42 – col. 5, line 22]. 
Claim 14  Sullaway, as discussed with respect to claim 1, discloses that the inner valve assembly comprises one or more ridges [Figs. 1-3; mid-portion of housing 24], one or more grooves [Figs. 1-3; immediately above the mid-portion of housing 24], or both for connection to the body.
Claim 15  Sullaway, as discussed with respect to claim 1, discloses that the inner valve assembly comprises a float valve [abstract; col. 1, line 60 – col. 2, line 4].
Claim 16  As discussed with respect to claim 1, Sullaway discloses a method 1,1A,1B [Figs. 1-3; abstract], comprising: 
positioning an inner valve assembly 22 [col. 3, lines 20-27] in a tubular 5 [col. 3, lines 3-19]; 
injecting a bonding agent [cement; col. 3, lines 54-61, col. 5, lines 39-53] into an annular region formed radially between the inner valve assembly and the tubular, to form an outer body 54,54B that secures the inner valve assembly in the tubular [Figs. 1-3]; 
connecting the tubular to a string of oilfield tubulars [at 10,20,12,18; col. 3, lines 3-19]; and 
deploying the inner valve assembly, the tubular, and the string into a well [col. 3, lines 3-19].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Szarka, in view of Sullaway et al. (US5472053) [Sullaway].
Claim 2  Szarka, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose a first seal and a second seal that are separated axially apart and are positioned radially between the inner valve assembly and the tubular, the first and second seals engaging the tubular, wherein the body is at least partially axially between the first and second seals.
Sullaway discloses floating apparatus for use in a casing string [Figs 1,2; abstract], having a first seal 60,62,60A,90 and a second seal 60,68,60A,92 that are separated axially apart and are positioned radially between an inner valve assembly 22 and a tubular 5, the first and second seals engaging the tubular, wherein a body 54 is at least partially axially between the first and second seals [Figs. 1,2; col. 3, lines 3-27, col. 3, line 54 – col. 4, line 2, col. 4, line 42 – col. 5, line 22]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Szarka to include the claimed first and second seals, as disclosed by Sullaway, the first at the top of the body 15 and adjacent the Szarka seating ring 17 and against the tubular, and the second proximate the lower end of the body between housing 19 and the tubular.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that leak prevention through the tubular/floating apparatus would be enhanced.
Claim 4  Szarka, as modified with respect to claim 2, discloses that the inner valve assembly comprises: 
a first valve [discussed at claim 1 re the first described valve option “(1)”]; 
an upper sub 17 coupled to the first valve [i.e., coupled through the body 15; Fig. 1]; and 
a lower sub 19 coupled to the first valve [Fig. 1], wherein the first seal is coupled to the upper sub 17 and the second seal is coupled to the lower sub [as discussed at claim 2].
Claim 5  Szarka, as modified with respect to claim 4, discloses a second valve interposed between the lower sub and the first valve [at least a portion of the second valve (discussed at claim 1 re the second described valve option “(2)”) is above a portion of the lower sub, thus between the lower sub and the first valve].

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Szarka, in view of Gan et al. (US20210172287) [Gan].
Claim 12  Szarka, as discussed with respect to claim 11, otherwise discloses all the limitations of this claim, but does not explicitly disclose that the inner valve assembly comprises a ball cage configured to prevent the obstruction member from being displaced in at least one direction from within the inner valve assembly.
For a valve wherein a ball 22 will seat 2 on a sleeve for forcing the sleeve down, Gan discloses a retaining part 16 above the ball and sleeve forming a ball cage, such that there is no need to drop a ball [Fig. 1,4a; para. 0018,0060].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Szarka, to provide a retaining part to form a ball cage, as disclosed by Gan, the part being attached, e.g., on the upper housing 18 above the flapper 20 seating location.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that time would be saved by eliminating the time required for the ball to fall.

Claims 2, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Darbe, in view of Sullaway.
Claim 2  Darbe, as discussed with respect to claim 1, otherwise discloses all the limitations of this claim, but does not explicitly disclose a first seal and a second seal that are separated axially apart and are positioned radially between the inner valve assembly and the tubular, the first and second seals engaging the tubular, wherein the body is at least partially axially between the first and second seals.
Sullaway discloses floating apparatus for use in a casing string [Figs 1,2; abstract], having a first seal 60,62,60A,90 and a second seal 60,68,60A,92 that are separated axially apart and are positioned radially between an inner valve assembly 22 and a tubular 5, the first and second seals engaging the tubular, wherein a body 54 is at least partially axially between the first and second seals [Figs. 1,2; col. 3, lines 3-27, col. 3, line 54 – col. 4, line 2, col. 4, line 42 – col. 5, line 22]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Darbe to include the claimed first and second seals, as disclosed by Sullaway, the first aligned with upper appearances of 78,80,82 and at the top of the cementitious body portion 72 and against the tubular but not contacting the valve housing upper end 32, and the second aligned with lower appearances of 78,80,82 and at the bottom of the cementitious body portion 72 and against the tubular but not contacting the valve housing lower end 34.  One of ordinary skill in the art would reasonably have expected that this configuration would have been within the skill of the art and would yield and achieve the predictable result that leak prevention through the tubular/floating apparatus would be enhanced.
Claim 7  Darbe, as modified with respect to claim 2, discloses that the body comprises an intermediate body 72 and an outer body 78,80,82, the outer body comprising the bonding agent, and the intermediate body comprising a cast [cement] material [as discussed at claim 1], the first and second seals being coupled directly to the intermediate body and not directly to the inner valve assembly [as discussed at claim 2], and the outer body being formed axially between the first and second seals [as discussed at claim 2] and radially between the tubular and the intermediate body [Fig. 1].
Claim 9  Darbe, as modified with respect to claim 7, discloses that the intermediate body comprises cement [abstract; para. 0018] that is formed on an outside of the inner valve assembly [Fig. 1].
Claim 10  Darbe, as modified with respect to claim 7, discloses that the intermediate body comprises one or more grooves 88, one or more ridges 90, or both configured to provide a loading surface for engagement with the outer body [Fig. 1; para. 0026].

Allowable Subject Matter
Claims 3, 6, 8, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claims 3, 6, 8, 18, and 19  were not located in one reference, or a reasonable combination of references, particularly with regard to the claim 3 injection ports being excluded from being in the tubular, the claim 6 and claim 19 injection ports being required to be in the lower sub, the claim 8 and 18 injection ports being required to be through the intermediate body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Downey et al. (US20170292338) appears to disclose all the limitations of at least claim 1.  Giroux et al. (US5909771) appears to disclose all the limitations of at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676